UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6913


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN NEVOYLE DICKERSON, a/k/a Hebe,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel G. Wilson, District
Judge. (7:10-cr-00011-SGW-RSB-1; 7:12-cv-80528-SGW-RSB)


Submitted:   November 24, 2014            Decided:   December 2, 2014


Before KEENAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Nevoyle Dickerson, Appellant Pro Se. Donald Ray Wolthuis,
Assistant  United   States  Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Kevin Nevoyle Dickerson, a federal prisoner, filed a

28 U.S.C. § 2255 (2012) motion contending, in relevant part,

that    his     trial     counsel       was   unconstitutionally          ineffective     in

advising him to reject a plea offer to one count and instead

enter      a    “straight    up”    plea        to    two    counts.      We    granted    a

certificate of appealability on this claim and remanded his case

to   the       district    court    for       an     evidentiary    hearing.       United

States v. Dickerson, 546 F. App’x 211 (4th Cir. 2013) (No. 13–

6485).          On   remand,   the        district      court     found    that   counsel

properly advised Dickerson of his rights and Dickerson agreed

with counsel that preserving his appellate rights was valuable

enough to forgo entering a plea agreement conditioned upon a

waiver of appeal and habeas rights.                         Dickerson appeals for the

second time.

                To   succeed       on     his       ineffective     assistance     claim,

Dickerson must show that: (1) counsel’s failures fell below an

objective        standard      of        reasonableness,          and     (2)   counsel’s

deficient performance was prejudicial.                       In Lafler v. Cooper, 132

S. Ct. 1376, 1384-85 (2012), the Supreme Court held that the

Sixth Amendment right to counsel applies to the plea bargaining

process, and prejudice occurs when, absent deficient advice, the

defendant would have accepted a plea that would have resulted in



                                                2
a less severe conviction, sentence, or both.                              In Missouri v.

Frye, 132 S. Ct. 1399, 1408 (2012), the Supreme Court held that

a component of the Sixth Amendment right to counsel in the plea

bargaining context is that counsel has a duty to communicate any

offers   from    the        Government      to    his     client.         We     review   the

district court’s conclusions of law de novo and its findings of

fact for clear error.            United States v. Nicholson, 611 F.3d 191,

205 (4th Cir. 2010).

              After        thoroughly       reviewing         the     record        and   the

transcript of the evidentiary hearing, we find no reversible

error    in    the         district     court’s         conclusion        that      counsel’s

determination         in     Dickerson’s         case     that      the    advantages     of

pleading guilty without a plea agreement containing appellate

and   collateral       waivers       outweighed         the   advantages       of    pleading

guilty pursuant to a plea agreement containing those waivers did

not render counsel’s representation ineffective.

              Accordingly, we affirm the judgment of the district

court.    We further deny Dickerson’s motion for appointment of

counsel and for a certificate of appealability.                                We dispense

with oral argument because the facts and legal contentions are

adequately     presented        in    the   materials         before      this    court   and

argument would not aid the decisional process.

                                                                                     AFFIRMED



                                             3